Motion Granted; Dismissed and Memorandum Opinion filed
September 13, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00667-CR
____________
 
EX PARTE RAHIM GHULAM ALI
 

 
On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 42,749-A
 

 
MEMORANDUM
OPINION
Appellant, the State of Texas,
filed a motion to dismiss its appeal from the order signed by the court below
on July 17, 2011.
Having considered the motion
and found it meritorious, we order the appeal dismissed.  We direct the Clerk of this Court to
issue the mandate immediately.
 
PER CURIAM
 
Panel consists of Justices
Frost, Seymore, and Jamison.
Do Not Publish — Tex. R. App.
P. 47.2(b).